Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battersby et al. (Us 2012/0207887) in view of Patrick et al. (US 6517950).
Regarding claims 1 and 9, Battersby discloses multilayer polymeric film for food packaging (title, paragraph 0019) comprises two or more bonded layers, i.e. one layer corresponds to an external layer and other layer corresponds to inner layer, (paragraph 0019), wherein the external layer comprises a reverse printed film (paragraph 0024), wherein the external layer comprises PET (paragraphs 0012 and 0019), external layer and inner layer are bonded via adhesive (paragraph 0019), wherein the inner layer comprises MDPE or HDPE (paragraphs 0012 and 0019).
Battersby does not disclose antifog coating.
Patrick disclose multilayer film for packaging comprising outer layers 11 and 13 (figure 1, column 9, lines 14-16) wherein antifog agent is present on the outer surface of an outer film which layer becomes the inside layer of the package to provide a clear view of the contents of the package, a more aesthetically appealing package and adequate adhesion for printing on an outer surface of the film (column 2, lines 7-22, column 10, lines 16-20). The antifog coating of Patrick would be peelable with a force.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use antifog coating of Patrick on inner layer of Battersby to provide a clear view of the contents of the package, a more aesthetically appealing package and adequate adhesion for printing on an outer surface of the film.
Although Battersby in view of Patrick does not disclose blown film, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Battersby in view of Patrick meets the requirements of the claimed 
Regarding claim 5, Battersby in view of Patrick discloses multilayer polymeric film of claim 1, wherein although Battersby in view of Patrick does not disclose the inner layer is applied to the film using an intaglio printing process, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Battersby in view of Patrick meets the requirements of the claimed multilayer film, Battersby in view of Patrick clearly meets the requirements of the present claims.
Regarding claim 7, Battersby in view of Patrick discloses multilayer polymeric film of claim 1, wherein claim 7 is not required by a prior art given that oriented polypropylene is optional.
Regarding claims 10-11, Battersby in view of Patrick discloses multilayer polymeric film of claim 1, wherein the inner layer comprises a polymer blend of ethylene vinyl acetate (paragraphs 0003 and 0012).
Regarding claims 12 and 13, Battersby in view of Patrick discloses multilayer polymeric film of claim 1, wherein Battersby does not teach any specific thickness of inner and external layers.
Since the instant specification is silent to unexpected results, the specific thickness of inner and external layers are not considered to confer patentability to the claims. As the flexibility is a variable that can be modified, among others, by adjusting the thickness of inner and external layers, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art would have optimized including that presently claimed, by routine experimentation, the thickness of inner and external layers in Battersby in view of Patrick to obtain the desired flexibility (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 17, Battersby in view of Patrick discloses multilayer polymeric film of claim 1, wherein Battersby discloses the film is used for food packaging (paragraph 0002).
Regarding claim 18, Battersby in view of Patrick discloses multilayer polymeric film of claim 17, wherein Battersby discloses the film is used for food packaging such as pudding or solid food (paragraph 0012). Although Battersby does not specifically disclose kind of solid food, it would have been obvious to one of ordinary skill in the art to use the film of Battersby in view of Patrick use in solid food packaging including produce, meat and cheese.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battersby et al. (US 2012/0207887) in view of Patrick et al. (US 6517950) and further in view of Ginossatis (US 2007/0082150).
Regarding claim 3, Battersby in view of Patrick discloses multilayer polymeric film of claim 1, wherein Battersby in view of Patrick does not disclose any specific antifog coating composition.
Ginossatis discloses multilayer film for food packaging wherein antifog coating composition (paragraph 0065) comprises ethyl alcohol (paragraph 0053) and nitrocellulose (paragraph 0055) to obtain excellent optical properties and improved shrinkage properties (paragraphs 0109, 0110).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to antifog coating composition of Ginossatis in the antifog coating of Battersby in view of Patrick to obtain excellent optical properties and improved shrinkage properties.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battersby et al. (US 2012/0207887) in view of Patrick et al. (US 6517950) and further in view of Uehara et al. (US 2007/0212549).
Regarding claims 15-16, Battersby in view of Patrick discloses multilayer polymeric film of claim 1, wherein Battersby in view of Patrick does not disclose any specific adhesive.
Uehara discloses antifog film comprising adhesive wherein the adhesive comprises EVA resin to obtain sufficient adhesive between two layers (paragraph 0024). Given that the adhesive of Uehara is silent with respect to use of any solvent, it is noted that adhesive of Uehara is solventless adhesive.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use EVA based adhesive of Uehara in the adhesive of Battersby to obtain sufficient adhesive between two layers. 

Response to Arguments

Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.
Applicant argues that Patrick fails to teach a reverse printed film. However, it is noted that the reference of Patrick is not used to teach a reverse printed film, rather the Patrick reference is used to teach antifog coating.
Applicant argues that the proposed combination does not teach every element of the claims as amended.  However, it is noted that Battersby in view of Patrick does disclose the multilayer polymeric film structure of claim 1 as explained above.
Applicant argues that the cited references are not analogous art. Applicants’ are reminded that according to MPEP 2141.01 (a), a reference may be relied on as a basis for rejection of an applicants’ invention if it is “reasonably pertinent to the particular problem with which the inventor is concerned.” A reasonably pertinent reference is further described as one which “even though it may be in a different field of endeavor, it is one which, because of the matter with which it deals, logically would have commended itself to an inventor’s attention in considering his problem.” Patrick is, therefore, a reasonably pertinent reference, because it teaches antifog coating, which is a function especially pertinent to the invention at hand. Further, both references Battersby and Patrick are drawn to food packaging.
Applicant argues that the additional references Ginossatis and Uehara fail to cure the faults of Battersby and Patrick. However, note that while Ginossatis and Uehara do not disclose all the features of the present claimed invention, Ginossatis and Uehara are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach a certain concept, namely Ginossatis discloses multilayer film for food packaging wherein antifog coating composition comprises ethyl alcohol and nitrocellulose to obtain excellent optical properties and improved shrinkage properties and Uehara discloses antifog film .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMIR SHAH/Primary Examiner, Art Unit 1787